Citation Nr: 0405518	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  99-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945; he died on November [redacted], 1995.  The appellant is 
his surviving spouse.

This matter arose from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In September 2003 the Board initially remanded the claim to 
the RO for further development and adjudicative action.

In June 2003 the Board again remanded the claim to the RO 
pursuant to the appellant's request for a video conference 
hearing before a Veterans Law Judge.  Such a hearing was 
conducted before the undersigned on October 20, 2003; a 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.
2.  The veteran died at a VA medical facility on November [redacted], 
1995, as the result of respiratory failure.  Underlying 
causes of death were terminal advanced lung cancer 
and chronic obstructive pulmonary disease.  Another 
significant condition contributing to death was peptic ulcer 
disease.  

3.  Neither the disability that was the immediate cause of 
the veteran's death nor other disabilities that contributed 
to his death were the result of either VA medical treatment 
or the failure of VA to accurately diagnose and treat any of 
these disorders.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for the Federal 
Circuit (CAFC) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
19893), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the CAFC's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would not be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.  However, in a precedent opinion, the VA 
Office of the General Counsel held that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the code provisions as they 
existed prior to that date.  See VAOPGCPREC 40-97.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon active service connection, there are 
similarities in their adjudication including the requirement 
for a well-grounded claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993) (holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to established a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded; if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992);  Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.1-2, 4.3 (1999).


Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

In the September 2001 remand decision, the Board notified the 
appellant of the enactment of the VCAA.  


The Board notified the appellant of the types of evidence 
required to substantiate her claim and that VA would obtain 
such records if their release were authorized.  

In connection with the remand directives, the RO issued a 
VCAA notice letter to the appellant dated in October 2001.  
The RO advised her to identify any evidence not already of 
record, and to complete authorization forms (VA Forms 21-
4142) as needed for the release of any such evidence 
pertaining to the issue currently on appeal.  The RO advised 
the appellant that it would obtain such records if their 
release were authorized.  The RO also advised her of the 
types of evidence required to substantiate her claim.  The RO 
again advised the appellant of the VCAA in a letter dated in 
August 2003.

In doing so, the Board and the RO satisfied the VCAA 
requirement that VA notify the appellant as to which evidence 
was to be provided by her, and which would be provided by VA; 
the Board advised that it would obtain all evidence 
identified and/or authorized for release by her.  38 C.F.R. 
§ 5103(a) (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has thus been satisfied, as the appellant 
has been provided with notice of what is required to 
substantiate her claim.  

In particular, through the issuance of the September 1997 
rating decision, the February 1999 Statement of the Case 
(SOC), the March 2001 Supplemental Statement of the Case 
(SSOC), the November 2002 SSOC, and the September 2003 SSOC, 
she has been given notice of the requirements for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
The RO also provided the appellant with the reasons her claim 
could not be granted based upon the evidence of record.  


The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by her, as well as authorized by her to be 
obtained.  

The evidence includes the complete service medical records.  
The appellant does not contend that there are additional 
service medical records that have not been obtained.  The 
evidence also includes a substantial quantity of post-service 
VA treatment reports referred by the appellant in pursuit of 
her claim.

The RO also referred the veteran's claims file to a VA 
physician for a medical file review and opinion addressing 
the very issue prepared and certified for appellate review.  
The medical specialist discounted any relationship between 
the veteran's death and VA treatment.  The Board finds that 
medical file review is not warranted in this case because 
there is no reasonable possibility that such would 
substantiate the appellant's claim.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted, VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, regarding the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, the actual claim was made in July 1996.  

Thereafter, in a rating decision dated in September 1997 that 
issue was denied.  Only after that rating decision was 
promulgated, did the Board and RO, on more than one occasion 
as discussed in detail above, provide notice to the appellant 
regarding what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and need for the 
claimant to submit any evidence in his possession that 
pertain to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notices do not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, No. 01-944, slip op. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")



In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to prefect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

There is simply no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, No. 01-944, slip op. at 13.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In the veteran's case at hand, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  As the Board elaborates in 
more detail above, notice was provided the appellant on three 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  The Board details above the ongoing adjudications of 
the issue which are the subject of the current appellate 
review, and the multiple documentations providing the 
appellant notice as well as assistance rendered.  


The appellant has been given every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Moreover, the October 2003 hearing of record 
shows the appellant was in favor of the adjudication of her 
appeal by the Board.

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

In the November 2002 and September 2003 SSOCs the RO provided 
the appellant with the specific provisions of the VCAA.  It 
is clear from the record that the RO fully considered the 
provisions of the new law in its adjudication of the 
appellant's claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to this issue is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


DIC Benefits Pursuant to 38 U.S.C.A. § 1151

The appellant's 38 U.S.C.A. § 1151 claim was filed before 
October 1, 1997, and must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.  

38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.  In other words, the new fault 
requirements under section 1151 are not for application.  

The appellant contends that the veteran's death was the 
result of VA's failure to administer proper testing to 
diagnose his lung cancer in a timely fashion.  She asserts 
that, had VA been more diligent in diagnosing this 
disability, it could have been treated successfully, thereby 
sparing the veteran's life.

When a veteran dies as the result of VA medical treatment, 
and such death is not the continuance or natural progress of 
a preexisting disease or injury, dependency and indemnity 
compensation shall be payable pursuant to the provisions of 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.  In order to meet 
the threshold requirements of 38 U.S.C.A. § 1151, there must 
be prima facie evidence of a nexus between the cause of death 
and VA medical treatment.  It is within this context that the 
facts in this case must be considered.

The facts are as follows.  The veteran was admitted to a VA 
medical facility in May 1991 with a diagnosis of chronic 
obstructive pulmonary disease with pulmonary emphysema.  The 
primary diagnosis, however, requiring treatment was pneumonia 
with massive pleural effusion on the left.  The veteran had 
been experiencing fever and diarrhea of one-week's duration.  
Emaciation secondary to chronic obstructive pulmonary disease 
with pulmonary emphysema was noted.  A chest X-ray reflected 
pneumonic infiltrate in the left lung.  A follow-up chest 
X-ray reflected a massive pleural effusion on the left.  The 
veteran's left lung was intubated, and approximately 2 liters 
of fluid were removed.  He then underwent a left lung 
decortication in July 1991 due to the left lung pneumonia 
turning into empyema.  He later was discharged from the 
hospital because of continued improvement, clearing of the 
lungs, and voiding and eating without difficulty.  



He was again hospitalized for ulcerative colitis during the 
latter part of 1991.  A history of pleurisy, and prior lung 
decortication was noted.  

The veteran again was hospitalized in August 1993 for 
shortness of breath and iron deficiency anemia which was 
suspected to be the result of his recurrent ulcer disorder.  
Examination of his chest was within normal limits.  He was 
discharged on August 31st of that year for follow-up on an 
outpatient basis.  

The report of a private oncologist dated in May 1995 
indicates that the veteran was diagnosed with squamous cell 
carcinoma of the left lower lobe, involving the chest wall 
and invading through the ribs.  The physician noted that 
during the prior few 
months, a mass in the left lower lobe had been discovered, 
and that a needle biopsy had been performed.  This 
demonstrated the pathologic diagnosis of squamous cell 
carcinoma.  

The physician noted that the veteran had a documented history 
of chronic alcoholism and nicotine addiction, although he 
evidently had stopped several years earlier.  He was noted to 
be very emaciated with distant breath sounds and some soft 
tissue fullness on the left posterior chest and the 8th and 
9th ribs posteriorly.  The latter was noted to be the 
location of the mass demonstrated on a CT scan.  The scan 
indicated that the mass invaded the chest wall.  

A review of the X-rays taken demonstrated an 8-centimeter 
mass invading the posterolateral chest wall.  Also noted was 
marked contraction, atelectasis, and scarring of the left 
upper lung with the trachea and aorta pulled over massively 
to the left.  The physician noted that because of the size of 
the mass and the invasion of the chest wall, cure was not a 
reasonable goal.  

The veteran was admitted to a VA medical facility in early 
November 1995.  He was noted to be seriously ill at that 
time.  Because of the previously diagnosed terminal lung 
cancer, titration of his pain with intravenous Morphine was 
undertaken.  He was continued on that care plan until his 
demise on November [redacted], 1995.  His death certificate indicates 
that he died as a result of respiratory failure.  

The underlying causes of death were noted to be terminal 
advanced lung cancer and chronic obstructive pulmonary 
disease.  Another significant condition contributing to death 
was peptic ulcer disease.  No autopsy was performed.  Of note 
is that, during the veteran's lifetime, service connection 
had been granted for bilateral hearing loss with otitis media 
and interna, evaluated as 50 percent disabling, and burn 
scars of the left lower leg and foot, evaluated as 
noncompensable.

In October 2002, a VA physician reviewed the claims file.  He 
noted that the veteran had developed pneumonia with empyema 
in 1991, and that, following decortication, biopsies 
conducted in July of that year failed to reveal any evidence 
of malignancy.  The physician noted further that a chest X-
ray taken in May 1994 also did not indicate the presence of a 
tumor.  It was not until March and April 1995 that new 
changes in the veteran's chest led to biopsies that reflected 
the lung cancer that resulted in his death.  The physician 
concluded that there was "no evidence whatsoever that the 
follow up or therapy which was recommended at the [VA 
hospitals] was wrong or delayed."  Instead, the etiology of 
the disease process that led to the veteran's death was more 
likely the veteran's past history of smoking rather than the 
scar from empyema.  No clinical evidence of record 
contradicts this opinion.

Regardless of the appellant's opinion to the contrary, the 
evidence simply does not indicate that the veteran's death 
was due to VA medical treatment of any kind.  VA 
medical records of the veteran's treatment since 1991 fail to 
indicate that cancer of the left lung was noted but not 
treated.  

Moreover, the private physician's report dated in May 1995 
indicates that the mass discovered in the veteran's left 
lower lung had been discovered only months earlier.  Absent 
evidence of a nexus between the disabilities that caused the 
veteran's death and VA medical treatment, dependency and 
indemnity compensation for the cause of the veteran's death 
is not warranted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

More specifically, the respiratory failure that caused the 
veteran's death, as well as the terminal advanced lung cancer 
and chronic obstructive pulmonary disease, were not 
attributable to VA medical treatment.  Instead, these 
disabilities appear to be the natural progress of preexisting 
disease processes.  Similarly, while peptic ulcer disease was 
noted to be a significant condition contributing to death, 
this disorder had been successfully treated by VA on a number 
of occasions prior to the veteran's death.  The fact that 
this disorder was chronic in nature again indicates that it 
had followed its natural progress until the veteran's demise.  

Parenthetically, there is no indication that the veteran's 
service-connected disabilities in any way contributed 
substantially or materially to his death.  See 38 C.F.R. 
§ 3.312 (2003).  In reaching this decision, the Board has 
given due consideration to the various contentions and 
opinions offered by the appellant.  However, as a layperson, 
she is not competent to render a medical diagnosis or to 
provide a competent medical nexus between the disabilities 
that resulted in the veteran's demise and his VA medical 
treatment.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Since the determinative issue involves a medical question, 
competent medical evidence is required.  Heuer v. Brown, 
7 Vet. App. at 384; Grottveit, 5 Vet. App. at 93.  

The Board finds that the doctrine of resolving doubt in the 
appellant's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to DIC compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



